                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


    TRACIE WILCOX, individually and as CEO OF ON                           )
    TAP CREDIT UNION, and ON TAP CREDIT UNION                              )
                                                                           )
           Plaintiffs,                                                     )
                                                                           )
    V.                                                                     ) CIVIL ACTION NO.
                                                                           )
    MICHAEL WILLIAMS, SITCOMM                                              )
    ARBITRATION ASSOCIATION,                                               )
    TIMOTHY SIMPSON, and INNOVATED                                         )
    HOLDINGS, LLC                                                          )
                                                                           )
           Defendants.                                                     )



                                                 COMPLAINT

          Comes now Tracie Wilcox, individually and as CEO of On Tap Credit Union, (“Wilcox”),

and On Tap Credit Union (“OTCU), collectively, “Plaintiffs”1 by and through counsel, and states

their Complaint against Michael Williams, Sitcomm Arbitration Association, Innovated Holdings,

LLC, and Timothy Simpson (collectively, “Defendants”) as follows:

    1.    Plaintiff, Tracie Wilcox, is a citizen of Colorado, employed as CEO of On Tap Credit

          Union.

    2.    Plaintiff, On Tap Credit Union (“OTCU”) is a credit union operating in Colorado with a

          principal address of 816 Washington Avenue, Golden, CO 80401.

    3.    Defendant Michael Williams (“Williams”) is a citizen of Colorado who utilized OTCU’s

          financial services with an address of 5400 Sheridan Blvd #18, Arvada, CO 80002.


1
 The arbitration award in question is only against Tracie Wilcox, individually, as CEO of On Tap Credit Union.
However, the Credit Union has an interest in establishing its rights and duties with respect to Defendant Michael
Williams’ threats against the Credit Union and its CEO. See Exhibit 7, p. 16.


                                         1
         Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 1 of 11 PageID #: 1
4.     Defendant Sitcomm Arbitration Association (“SAA”) is a Wyoming entity that purports to

       provide arbitration services and may be served through its registered agent/principal

       business address, Wyoming Registered Agent, 1621 Central Ave., Cheyanne, WY 82001.

5.     Defendant Innovated Holdings, Inc., (“Innovated”) is a Wyoming entity that, upon

       information and belief, operates and finances SAA, and can be served through its registered

       agent for service of process, Wyoming Registered Agent, 1621 Central Ave., Cheyanne,

       WY, 82001.

6.     Innovated’s prior principal place of business address was 8674 Rosalie Avenue,

       Brentwood, #440223 MO 63144, a post office that is also used in documents as the business

       address of SAA.

7.     Upon information and belief, Innovated’s principal address is currently 304 S. Jones Blvd,

       Ste 1967, Las Vegas, NV 89107, with an email address of admin@saalimited.com.

8.     Defendant Timothy Simpson (“Simpson”) is a purported arbitrator for SAA, allegedly

       located in Nashville, TN, and at this time no address is known for Simpson and it is

       unknown if Simpson exists.

9.     On or about February 17, 2020, Defendant Williams purported to serve on OTCU and

       Wilcox, among others, a summons and “Motion to Confirm Arbitration Award”. Exhibit

       1.

10.    Williams’ alleged that venue and jurisdiction are proper in this Court under 9 U.S.C. § 9,

       as Williams alleges that an arbitration took place in Nashville, Tennessee.

11.    Plaintiffs’ rely upon Williams’ allegations and SAA’s documents to establish that

       jurisdiction and venue are proper in this Court under federal question jurisdiction.

12.    Williams’ arbitration award arises out of multiple IRS levies on Williams’ member account
       at OTCU, the first of which was filed on November 19, 2018 in the amount of $21,164.28,


                                      2
      Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 2 of 11 PageID #: 2
       for taxes pertaining to 2005, 2007, 2010, and 2011, followed by multiple notices dated
       December 4 through December 12, 2018, seeking approximately $6,840.90, the 2010 and
       2011 taxes owed. Exhibit 2.
13.    OTCU relinquished funds on hand of $667.91 to the IRS on or about December 26, 2018.
       Exhibit 3.
14.    On or about December 21, 2018, Williams sent a “Conditional Acceptance for the

       Value/Agreement/Contract no. 657841-QWSDFGIJKLIIG Dsa = K26SDFGII1 –

       2009MJ01©”(“Purported Contract”) which is sixty-seven pages long, unsigned by

       Williams at multiple sections (Exhibit 4, p. 15, 67) and requires the defendants to respond

       to the offer within ten days of mailing the Purported Contract and that failure to respond

       results in acceptance of the Purported Contract and waives any rights or defenses of

       defendants and binds all parties’ to arbitration. (Exhibit 4, p. 63, #s 10000, 10001, p. 64,

       10003, p. 66, # 10009).

15.    On or about January 4, 2019, Williams sent a letter to OTCU, Wilcox, and others claiming

       that OTCU, Wilcox, and the IRS failed to provide a requested “proof of claim” within ten

       days of the Purported Contract, and further that if OTCU, Wilcox, and the IRS did not cure

       this default within three days OTCU, Wilcox, and the IRS agreed to be bound by the facts

       contained in the “Conditional Acceptance for Value and counter offer/claim for Proof of

       Claim as said facts operate in favor of the Undersigned.” Exhibit 5. The letter further states,

       “Unless Respondent(s) (Wilcox, OTCU, and the IRS) can prove for and on the record that

       the contract (referencing the Purported Contract) was never delivered to Respondent(s) via

       Priority Mail, the contract is accepted by Respondent(s) and Respondent(s) agree to the

       Federal Arbitration Act and arbitration by SAA.” Williams signed this document.

16.    On or about June 18, 2019, Williams served a “to be filed” complaint against OTCU,

       Wilcox, and the IRS, among others, in Colorado state court, which requests enforcement


                                      3
      Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 3 of 11 PageID #: 3
       of an arbitration award in Williams’ favor, with the arbitration conducted pursuant to the

       Purported Contract Williams’ claims was “agreed to by the parties, is binding, irrevocable,

       (and) self executing . . .” Exhibit 6. Williams, on July 18, 2019 and August 5, 2019, sent

       notices of payment owing to the “Michael Jay Williams Estate”, the purported plaintiff in

       the unfiled Colorado action.

17.    On or about February 17, 2020, using a summons that was prepared for issuance by this

       Court, Williams mailed his Motion to Confirm Arbitration award to Plaintiffs. Exhibit 1,

       p. 1.

18.    Williams’ filing alleges that “On or about December 21, 2018 (Williams and Wilcox)

       entered into an agreement which provided that the parties would settle any dispute arising

       out of the agreement by arbitration according to Timothy Simpson, Arbitrator.” Exhibit 1,

       p. 3.

19.    Williams’ filing alleges that on April 28, 2019, SAA issued Williams an award of

       $1,500,000 against Plaintiffs. Exhibit 1, p. 3, 4.

20.    Williams’ purportedly mailed the filing to the United States District Court, Middle District

       of Tennessee at Nashville, on February 17, 2020. Exhibit 1, p. 7.

21.    Williams attached the SAA award to his Motion, which states that SAA is located at 8764

       Rosalie Avenue, #440223, Brentwood, MO 63144, which, upon information and belief, is

       the address for a post office box at a USPS facility. Exhibit 7.

22.    The award indicates that a hearing was held on April 26, 2019, in Nashville, Tennessee,

       with Simpson acting as arbitrator. Exhibit 7, p. 15, ¶ 46.

23.    The award states that Wilcox, the IRS, and others entered into the Purported Contract with

       Williams in silently agreeing that their “[f]ailure and or refusal to respond and provide the




                                      4
      Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 4 of 11 PageID #: 4
           requested testimony . . . shall constitute a failure and a deliberate and intentional refusal to

           respond . . . operat(ing) in favor of (Williams) through ‘tacit acquiescence.” Exhibit 7, p.

           3.

    24.    The award repeatedly states that the Purported Contract is a binding contractual agreement

           and all parties are bound by the terms of such agreement. Exhibit 7, p. 3-8, p. 11-15, 18, ¶¶

           1, 4, 5, 6, 7, 8, 9, 11, 12, 15, 16, 17, 18, 19, 20, 22, 23, 24, 31, 32, 33, 34, 35, 36, 38, 39,

           40, 41, 44, 45, 46, 55, 56.

    25.    The award also details that it cannot be attacked in any tribunal. See Exhibit 7, p. 19, ¶¶

           57, 58.

    26.    The award grants, based on the tacit acquiescence of the parties requested to respond to the

           Purported Contract, a judgment of $1,500,000, with $300,000 against each of the

           following: 1) IRS agent Evelyn Smith; 2) Tracie Wilcox, individually, and as CEO of

           OTCU; 3) the IRS; 4) the “Currant” United States Attorney General; and 5) Colorado

           Attorney General Cynthia Coffman. Exhibit 7, p. 16.

COUNT I – Request for Declaratory Relief Against Michael Williams, the SAA, and Timothy
   Simpson Enjoining Such Defendants From Attempting to Enforce the Arbitration Award
                or Taking the Position That the Arbitration Award is Valid.

    27.    Paragraphs 1-26 are incorporated herein.

    28.    Pursuant to 28 U.S.C. § 2201, in a case of actual controversy within its jurisdiction, this

           Court may declare the rights and other legal relations of any interested party and such

           declaration will be a final judgment.

    29.    This action arises out of the Purported Contract, and allegedly an arbitration hearing in

           Nashville, Tennessee, which creates jurisdiction in Nashville, Tennessee.

    30.    This controversy involves federal question jurisdiction under the Federal Arbitration Act.




                                          5
          Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 5 of 11 PageID #: 5
31.    Under the Federal Arbitration Act, where a contract delegates the issue of arbitrability to

       the arbitrator, the arbitrator makes the decision as to whether the issue is subject to

       arbitration. Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 527, 202 L.

       Ed. 2d 480 (2019).

32.    This Court retains jurisdiction to determine if the parties agreed to arbitrate a dispute or

       came to any agreement at all on any issue. Lloyd's Syndicate 457 v. FloaTEC, L.L.C., 921

       F.3d 508, 515, fn. 4, 5 (5th Cir. 2019).

33.    As agreements to arbitrate are contracts, state law governs the issue of whether a contract

       is created. Braxton v. O'Charley's Rest. Properties, LLC, 1 F. Supp. 3d 722, 726 (W.D. Ky.

       2014)

34.    In Tennessee, “a party is under no duty to respond to an unsolicited offer, and a contract

       cannot be formed unless and until the offeree performs some overt act to signify its

       unequivocal acceptance of the offer. . . . An offeror cannot, merely by saying that the

       offeree’s silence will be taken as acceptance cause it to be operative as such.” E & A Ne.

       Ltd. P'ship v. Music City Record Distributors, Inc., No. M2005-01207-COA-R3CV, 2007

       WL 858779, at *4 (Tenn. Ct. App. Mar. 21, 2007).

35.    A contract must result from a meeting of the minds of the parties under an objective

       standard of whether the parties’ actions establish the required mutuality of assent. Staubach

       Retail Servs.-Se., LLC v. H.G. Hill Realty Co., 160 S.W.3d 521, 524 (Tenn. 2005).

36.    There is no mutuality of assent regarding the Purported contract as Plaintiffs took no action

       to indicate any consent to Williams’ “offer” and nothing in the arbitration award states as

       such.




                                      6
      Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 6 of 11 PageID #: 6
    37.    Williams’ is not permitted to create an enforceable contract with Plaintiffs merely by

           making an offer and stating failing to respond will result in an agreement.

    38.    Simpson, as arbitrator, and SAA, as the arbitration provider, acquiesced, encouraged,

           and/or created the documents upon which Williams’ relies in claiming a Purported Contract

           with Plaintiffs and a binding arbitration award.

    39.    No less than ten cases involving SAA have been filed in federal court.

    40.    Courts refuse to enforce SAA awards, with statements from cases as follows: a) referring

           to SAA judgments as “nonsensical word salad . . ”2; b) “the Court warns all parties involved

           that it will not permit anyone to waste judicial resources by seeking enforcement of

           fraudulent “arbitration awards,”3 c) “This is one of the many cases in recent months where

           a court has repudiated an arbitration award made by Sitcomm. . . . Using the court system

           to file fraudulent claims burdens defendants, wastes judicial resources, and weakens the

           public's perception of the judicial branch. Accordingly, the Court will alert the United

           States Attorney's Office for the Northern District of Texas and the Attorney General

           Offices of Michigan, Mississippi, Hawaii, Virginia, Georgia, Wyoming, and Nevada to

           Sitcomm's activities by forwarding this order.” 4, d) “what he labeled as “Contract Between

           the Parties” and titled “Show of Cause Proof of Claim Demand” does not amount to an

           enforceable agreement between the parties. The submission from Petitioner fails to form a

           contract under basic hornbook contract law.” 5 ; and e) “As in Nichols, these documents do



2
  U.S. Bank Nat'l Ass'n v. Nichols, No. 19-CV-482-JED-FHM, 2019 WL 4276995, at *2 (N.D. Okla. Sept. 10, 2019)
3
  Brown v. Ally Fin. Inc., No. 2:18-CV-70-KS-MTP, 2019 WL 6718672, at *3 (S.D. Miss. Dec. 10, 2019)
4
  Magee v. Nationstar Mortg., LLC, No. 5:19-MC-017-H, 2020 WL 1188445, at *1 (N.D. Tex. Mar. 11, 2020); see
also PennyMac Loan Servs., LLC v. Sitcomm Arbitration Ass'n, No. 2:19-CV-193-KS-MTP, 2020 WL 1469458, at
*1 (S.D. Miss. Mar. 26, 2020) (naming the individual officers/directors of Innovated and SAA as defendants, alleging
RICO violations).
5
  Meekins v. Lakeview Loan Servicing, LLC, No. 3:19CV501 (DJN), 2019 WL 7340300, at *2 (E.D. Va. Dec. 30,
2019).


                                          7
          Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 7 of 11 PageID #: 7
           not support the existence of any valid agreement between Plaintiffs and SLS to arbitrate,

           any proof of a legitimate arbitration proceeding, or any legal theories upon which Plaintiffs

           could claim a right to arbitration with SL.” 6

    41.    Here, as there is clearly no mutual assent or meeting of the minds as Williams contract

           claim is based on an unsolicited, unsigned offer, which lacks consideration and binds any

           non-responding party, there was no agreement to the Purported Contract and therefore an

           agreement to arbitrate cannot exist.

42.        Thus, Plaintiffs’ request that this Court declare the purported arbitration award from SAA

           void and permanently enjoin Defendants from using or referencing the purported judgment

           for any purpose.

                     COUNT II – Violation of the TCPA Against All Defendants

    43.    Paragraphs 1-42 are incorporated herein.

    44.    A person is defined under the Tennessee Consumer Protection Act (“TCPA”) as “. . . a

           natural person, individual, governmental agency, partnership, corporation, trust, estate,

           incorporated or unincorporated association, and any other legal or commercial entity

           however organized . . .” Tenn. Code Ann. § 47-18-103(14).

    45.    Consumer transaction is defined under the TCPA as “the advertising, offering for sale,

           lease or rental, or distribution of any goods, services, or property, tangible or intangible,

           real, personal or missed, and other articles, commodities, or things of value wherever

           situated.” Tenn. Code Ann. § 47-18-103(20).




6
 Kalmowitz v. Fed. Home Mortg. Corp., No. CV619MC00010JCBJDL, 2019 WL 6249298, at *3 (E.D. Tex. Oct. 22,
2019), report and recommendation adopted, No. 6:19-MC-00010, 2019 WL 6249426 (E.D. Tex. Nov. 21, 2019).



                                          8
          Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 8 of 11 PageID #: 8
46.    The TCPA prohibits “causing likelihood of confusion or of misunderstanding as to the

       source, sponsorship, approval, or certification of goods and services . . .” Tenn. Code Ann.

       § 47-18-104(b)(2).

47.    The TCPA prohibits “representing that goods or services have sponsorship, approval,

       characteristics, ingredients, benefits or quantities that they do not have . . .” Tenn. Code

       Ann. § 47-18-104(b)(5).

48.    The TCPA prohibits “representing that a consumer transaction confers or involves rights,

       remedies or obligations that it does not have or involve or which are prohibited by law . .

       .” Tenn. Code Ann. § 47-18-104(b)(12).

49.    Any person who suffers an ascertainable loss of money or other thing of value, wherever

       situated, by acts in violation of the TCPA has a cause of action for damages under the

       TCPA, which includes treble damages and attorneys’ fees. Tenn. Code Ann. § 47-18-

       109(a)(1).

50.    Innovated is the owner/operator of SAA.

51.    Innovated holds SAA out as providing services, including conducting arbitrations that

       create valid, legal, enforceable rights.

52.    Simpson purports to provide services, including conducting arbitrations that create valid,

       legal, enforceable rights.

53.    SAA purports to provide services, including arbitration documents and awards that create

       valid, legal, enforceable rights.

54.    Simpson, the SAA, Williams, and Innovated all represent that the arbitration award creates

       a binding, valid judgment against Plaintiffs (amongst others) that cannot be attacked by a

       court.




                                      9
      Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 9 of 11 PageID #: 9
55.     Simpson, the SAA, Williams, and Innovated all represent that the Purported Contract

        creates a binding, valid, enforceable agreement between Williams and Plaintiffs.

56.     The Purported Contract does not create a valid contract as there is no mutuality of assent.

57.     The arbitration award is not valid in that there is no underlying agreement and therefore no

        agreement to arbitrate exists.

58.     Plaintiffs have been damaged by Williams’ persistence in sending documents to Plaintiffs

        demanding payment.

59.     Plaintiffs have been damaged by Williams’ purportedly issuing summonses against

        Plaintiffs from this Court and a state court in Colorado.

60.     Plaintiffs’ damages include costs to ascertain the validity of any purported award, costs

        associated with attempting to stop Williams from contacting Plaintiffs, and costs and fees

        in filing this action, including determining whether any documents were filed with the

        Middle District Court as claimed by Williams.

61.     As Defendants actions led to Plaintiffs’ ascertainable loss of money and/or property,

        Defendants are liable to Plaintiffs under the TCPA to the extent Defendants violated the

        TCPA in holding out the Purported Contract and arbitration award as creating rights, duties

        and obligations that simply were not created by such documents and by Defendants’

        attempts to enforce such documents.

62.     Upon granting a judgment in this matter declaring the arbitration award void pursuant to

        Count I, Plaintiffs request permission to submit a copy of all expenses, costs, and attorneys’

        fees incurred in responding to Williams’ alleged arbitration award, and that such judgment

        be assessed against all Defendants under the TCPA.




                                       10
      Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 10 of 11 PageID #: 10
                                      Prayer for Relief

WHEREFORE, Plaintiffs hereby pray for the following relief:

       A. The SAA award be declared void and Defendants be permanently enjoined from

          using it for any purpose;

       B. That Plaintiffs receive treble damages for all costs incurred as a result of

          Defendants’ acts in violation of the TCPA in an amount no less than $60,000;

       C. That Plaintiffs receive all attorneys’ fees incurred in this matter as permitted under

          the TCPA in an amount no less than $20,000, and/or

       D. Such other and further relief as this Court deems just and proper against

          Defendants.



                                          Respectfully Submitted by,

                                          s/Charles Michels___________________________
                                          Charles Michels, BPR# 031232
                                          Gino Marchetti, BPR # 5562
                                          Taylor, Pigue, Marchetti & Blair, PLLC
                                          2908 Poston Avenue
                                          Nashville, TN 37203
                                          (615) 320-3225
                                          cmichels@tpmblaw.com




                                 11
Case 3:20-cv-00425 Document 1 Filed 05/18/20 Page 11 of 11 PageID #: 11
